EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Tarnoff on May 4, 2021.
The application has been amended as follows:  
In claim 5, line 5, “the door and the hood” has been deleted and --a door and a hood-- is inserted therefor.
In claim 8, line 2, “claim 4” is deleted and --claim 1-- is inserted therefor.


Allowable Subject Matter
Claims 1, 5-8 and 10 are allowed.

Examiner’s State of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach, in a hybrid vehicle environment, continuously applying a prescribed positive torque to a second motor/generator while in a motoring operation such that the transmission torque of the gear train does not continuously fluctuate above and below zero torque, and setting a motoring rotational speed and a power generation rotational speed of the engine higher upon detecting the outside air temperature is less than a preset temperature as compared to when the outside air temperature is detected as being greater than or equal to the preset temperature while the power generation operation and the motoring operation are repeated, as required by independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This is the first office action on the merits of the instant application, which was filed February 27, 2019 as a National Stage Entry of PCT/JP2016/076133, filed September 6, 2016.  After a Preliminary Amendment, the application contains Claims 1, 5-8 and 10.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665